Title: To George Washington from Lafayette, 27 December 1797
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Lhemkhul [Lehmkuhlen]December the 27th 1797

It is a Melancholy thought to Me that While I Could Be So Happy at Mount Vernon, I am Still Almost As much Separated from you as I have Been for five Years in the Coalitionary prisons—But Altho’ I Lament, yet I Cannot Repent the determination we Have Been obliged to take—Much Less on Account of My Health which Has Been Recovering fast Enough, than for the very Bad and Lingering Condition in which My wife was at the time, and will, I am affraid, Continue to Be for the winter—She is However slowly Mending in Her Health, and with Great deal Of Care, tranquillity, and patience she shall at Last Be well Again—But Any

Kind of travel, and Still More So a Boisterous Voyage Could not But Greatly Hurt Her, and We must Wait for the Spring to think of Leaving the Solitary Country Seat in Holstein, on danish territory, which We Have in Common with My friend Latour-maubourg and His Numerous family Hired for six Months—Here we live in perfect Retirement, and Here I Hope for the inexpresible delight Soon to Be Blessed with a Letter from my Beloved and Respected General.
Naval Chances Are Now So dubious that I Cannot depend Upon My Letters Having Reached You—should they Have Miscarried, I am Sure your paternal Goodness will not think it is My fault—I Hope However that You Have By this time Received a Letter writen from Hamburgh immediately after My Having Been Set at Liberty a piece of News which You Certainly Have Heartly Wellcomed—There I Could for the first time, Not Sufficiently Express, it is impossible, But with the Most Affectionate feelings of a Heart Overflowing with Grateful and filial Love Mention to you, My dear General, the obligations I Have to Your friendly and fatherly Care of My Son Georges—there also I Expressed to You the impatient and Very Natural wish His Mother, Sisters, and Myself Had to Embrace Him as soon as possible, an impatience for which I knew You would feel with us, so far as Not to find it Unrational to See Him Come to Us, should He Arrive only to Reembark immediately with Us—I am Sure that Your Sympathising Heart Will Have forwarded this plan—But Altho’ He Now probably is Nearer to the European shores than to the Happy and Beloved Banks of Pottowmack I Beg Leave to inclose old Copies of My first Letters to Him, and to my Excellent friend Mr fristel, Both of whom Have found in you a Kindness which Has Been in my Captivity the Greatest Consolation we Could Receive, and shall as long as we live Be the Happiest Remembrance that Can Warm our Grateful Hearts.
This Letter Being as it were Sent at Random, I shall not Expatiate on Politics—indeed we are in Every Respect Very far from the Busy Stage—it is Said that the public and Secret Arrangements Made Betwen france and the Austrian Court will not Meet Much Opposition at the Rastadt Congress—You Are More directly Acquainted than You Could Be from this Quarter with the State of the American Negotiation in paris—I Have Heard Nothing about it for Some time But Newspaper Reports—I Expect to know Something More By and Bye—I Need Not telling You that this Affair

Has Made me Very Unhappy—God Grant it Had Been and Could Be in My power to Be of Material Service in Adjusting it! the Little that My present Situation Can Admit of shall never Be wanting—I Never thought I should Live to See such an Event, which Has Very Much damped the pleasure of My Return to this World.
My Wife and daughters Beg their Most Affectionate Respects to Be Presented to You and to Mrs Washington to whom I Request to Be Most tenderly and Respectfully Remembered—My Compliments Wait on My friend George Washington—How Happy I Shall Be to Hear My Son’s particular, and Every day Repeated Accounts about you, Every Body, and Every thing that Surrounds You! it Shall to my Enchanted Mind Recall the liveliest Sentiments of My Heart, the Happiest Hours of My Life. Adieu, My Respected and Beloved General, You know the Veneration, Gratitude, and Love of Your filial friend

Lafayette

